Citation Nr: 0930329	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for major depressive disorder, anxiety disorder, not 
otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1976 to January 
1977, March 1978 to December 1979, and February 2003 to July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico, which granted service connection 
for major depressive disorder, anxiety disorder, not 
otherwise specified, and assigned an initial 30 percent 
disability.  The Veteran expressed disagreement with the 
assigned disability rating and perfected a substantive 
appeal.


FINDING OF FACT

The competent medical evidence reflects that the Veteran's 
depressive disorder, anxiety disorder, not otherwise 
specified, results in intermittent suicidal ideations, 
impairment of short-and long-term memory, impaired judgment, 
and difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating, but 
no higher, for major depressive disorder, anxiety disorder, 
not otherwise specified, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants an increased 
disability rating for the service-connected psychiatric 
disability.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased disability rating

Turning to the merits of the claim, the Veteran generally 
contends that his service-connected depressive disorder, 
anxiety disorder, not otherwise specified, warrants a higher 
initial disability rating as his symptoms are greater than 
reflected by the currently assigned 30 percent disability 
rating.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, as 
is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified. Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As further explained below, the Board finds that 
staged ratings are appropriate in the instant case as the 
record reflects a periods of worsening symptomatology.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected depressive disorder, and 
anxiety disorder, not otherwise specified, is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).  
Mood disorders are evaluated under the General Rating Formula 
for Mental Disorders, which provides as follows:

A 30 percent disability rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent disability rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent disability rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased disability rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) score is based on a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Nevertheless, a GAF score is only one factor in determining a 
Veteran's disability rating.  See Brambley v. Principi, 17 
Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 
14 (2001)

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008). 

As noted above, the Veteran's original claim for service 
connection was granted by rating action of the RO dated in 
October 2005, at which time a 30 percent disability rating 
was assigned effective as of the date of his claim for 
service connection.

The Board notes that the Veteran is currently receiving 
disability benefits from the Social Security Administration; 
the medical records upon which that determination was made 
have been obtained and associated with the Veteran's claims 
file.  In particular, the record contains psychiatric medical 
report, dated in March 2005, which summarizes the Veteran's 
psychiatric treatment from April 2003 to April 2005.  The 
report is written by the Veteran's treating psychiatrist, Dr. 
Escabi.  Complaints and findings upon the first interview, in 
July 2004, revealed subjective complaints of depression, 
nervousness, despair, insomnia, auditory hallucinations, 
isolation, suicidal ideas, and forgetfulness.  The Veteran 
also reported that he was isolated and spent most of the day 
alone in his room.  Objectively, his mental status was 
depressed; there was evidence of psychomotor retardation, 
poor memory, suicidal ideas, and hallucinations.  A summary 
based on a January 2005 visit, revealed that the Veteran 
continued to display psychomotor retardation, frequent 
blocks, and episodes of mutism.  His self-esteem was poor, 
and he voiced suicidal ideas and hallucinations.  His mood 
was depressed; he was not oriented to time.  His memory was 
poor and he was unable to recall the trip to the office or 
what he had for breakfast.  His insight was superficial.  As 
to judgment, impulsivity was low, and understanding and 
response was poor.  The examiner noted that the Veteran was 
unable to keep schedule, make decisions, complete tasks or a 
normal workday.  No panic attacks were noted or reported.  
The diagnosis was major depressive disorder, with a "poor" 
prognosis.  

A VA examination report dated in November 2005 shows that the 
Veteran reported feeling sad, depressed, irritable, with loss 
of interest for daily living activities, loss of energy, 
insomnia, and an inability to concentrate.  He also stated 
that he was excessively anxious and worried.  He did not 
report having psychotic symptoms, cognitive symptoms, or 
panic attacks.

Mental status examination revealed that the Veteran was 
appropriately dressed, with adequate hygiene, and eye 
contact.  There was no evidence of psychomotor retardation or 
agitation; there were no tics, tremors, or abnormal, 
involuntary movements; his though process was coherent and 
logical; there was no looseness of association and no 
evidence of disorganized speech, delusions, or 
hallucinations; there were no phobias, obsessions, panic 
attacks, or suicidal ideations present; his mood was 
depressed, but his affect was appropriate; he was oriented in 
person, place and time; notably, his memory for recent, 
remote, and immediate events was intact; he displayed good 
judgment; and his insight was adequate.  Essentially, the 
examiner found no evidence of inappropriate behavior, or 
impairment of thought process or communication.  Although the 
symptoms described above moderately interfered with the 
Veteran's employment and social functioning, he was able to 
maintain the basic activities of daily living.  The diagnosis 
was major depressive disorder, recurrent, moderate, and 
anxiety disorder, not otherwise specified.  A GAF of 55 was 
assigned.

The Veteran's treating psychiatrist, Dr. Escabi, submitted a 
letter in May 2006 in which he stated that the Veteran had 
been receiving psychotherapy and medications on a monthly 
basis.  He also reported that the Veteran complained of 
depressive episodes, crying spells, insomnia, irritability, 
lack of energy, procrastination, anhedonia, and anxiety.  He 
further reported psychomotor retardation and poor 
concentration.  He confirmed a major depressive disorder 
diagnosis, and noted that the Veteran was taking several 
anti-depressants.  He stated that his prognosis was poor. 

VA treatment records from October 2006 to December 2007 
reflect continuing treatment for depression and anxiety.  An 
October 2006 treatment report shows that the Veteran 
complained of poor sleep, irritability, stress, sadness, and 
social isolation.  Objective examination revealed that the 
Veteran was alert and restless, with a restricted affect, 
coherent speech, and a linear and logical thought process.  
There was no evidence of delusions, perceptual disturbances, 
or suicidal/homicidal ideations.  Insight was limited, but 
judgment was fair.  The diagnosis was major depressive 
disorder, and anxiety disorder, not otherwise specified.  The 
GAF score was 50.  

A VA outpatient treatment record dated in February 2007 shows 
that the Veteran described poor sleep, anxiety, excessive 
worrying, on and off sadness, and anhedonia.  He reported 
that his medications were only partially effective.  
Objectively, the Veteran presented with adequate grooming; he 
was both alert and restless, with a restricted affect.  His 
thought process was linear, logical concrete, and organized; 
there were no delusions elicited; there were no perceptual 
disturbances or suicidal/homicidal ideations present.  
Insight was limited but judgment was fair.  The examiner 
found that the sadness and anxiety symptoms had stabilized, 
but sleep had deteriorated.  The diagnosis was major 
depressive disorder, recurrent, and anxiety disorder, not 
otherwise specified.  The GAF score was 50.

A VA outpatient treatment record dated in May 2007 reflects 
that the Veteran continued to describe on and off sadness, 
poor sleep, and anxiety.  He reported that the medications 
were helping, partially.  Objectively, he was alert, 
restless, and appeared to be in a hurry.  His mood was 
anxious and sad; affect was restricted; and speech was 
coherent and relevant.  His thought process was linear, 
concrete, and logical; there were no delusions or 
homicidal/suicidal ideations present.  His insight was 
limited but judgment was fair.  The diagnosis was major 
depressive disorder, and anxiety disorder, not otherwise 
specified.  The GAF score was 50.

VA outpatient treatment records dated from November 2007 to 
December 2007 show continued subjective reports and objective 
findings reflecting depression, anxiety, fair to poor 
judgment, and GAF scores of 55.

A VA examination report dated in November 2007 shows that the 
Veteran reported anxiety, trouble sleeping, and depressed 
mood.  Objectively, the Veteran was neatly groomed and 
presented with spontaneous speech and constricted affect.  He 
was oriented to person, place, and time; he was able to do 
serial sevens; thought process and content were unremarkable; 
there was no evidence of hallucinations, inappropriate 
behavior, panic attacks, obsessive/ritualistic behaviors, or 
homicidal/suicidal ideations.  His memory was normal, and 
there were no disturbances with the activities of daily 
living.  The diagnosis was major depressive disorder, with 
anxiety features.  The GAF score was 55.  The examiner 
indicated that there was no evidence of total occupation and 
social impairment due to the diagnosed mental disorder; 
further, the Veteran's symptoms did not result in 
deficiencies in areas such as judgment, thinking, mood, or 
work; there was no evidence of reduced reliability or 
productivity due to the mental disorder; and the Veteran's 
symptoms, overall, were determined to be controlled by 
continuous medication. 

Having carefully considered the competent medical evidence of 
record, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran is entitled to an 
initial 50 percent disability rating for his service-
connected psychiatric disability.  The foregoing evidence 
reflects that the Veteran has displayed marked impairment of 
short-and long-term memory, impaired judgment, impaired 
thinking, disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  His GAF score has ranged from 50 to 55 which 
is indicative of a disability that manifested by moderate to 
serious symptoms with moderate to serious impairment in 
social and occupational functioning.

As such, while all the criteria required for the assignment 
of a 50 percent disability rating may not have been met, the 
Board will give the Veteran the benefit of the doubt and find 
that the majority of the symptoms associated with his 
psychiatric disorder are sufficient to meet the criteria for 
an initial 50 percent disability rating.

The Board further finds that a higher disability rating of 70 
percent is not warranted at any time during the applicable 
appellate period.  While the foregoing medical record 
indicates that the Veteran intermittently reported having 
suicidal ideas and auditory hallucinations, the objective 
evidence fails to show such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, or 
difficulty in understanding complex commands.  Significantly, 
the evidence does not show that the Veteran's psychiatric 
disorder is manifested by symptoms suggestive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances (including work or a work-like setting).  As 
such, the medical evidence contains no support for the 
assignment of an initial 70 percent disability rating.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current psychiatric disorder.  
He is certainly competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a claim for an increased schedular 
disability rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that the Veteran argues 
or suggests that the clinical data supports a disability 
rating higher than 50 percent, he is not competent to make 
such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

Nevertheless, the medical record before the Board shows that 
the manifestations of the Veteran's depressive disorder, 
anxiety disorder, not otherwise specified, do not satisfy the 
diagnostic criteria for a disability rating in excess of 50 
percent as set forth in Diagnostic Code 9434.  

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection during which the depressive disorder, 
anxiety disorder, not otherwise specified, warranted a 
disability rating higher than 50 percent.

In sum, the medical evidence demonstrates that the Veteran is 
entitled to a 50 percent disability rating, but no higher, 
for his service-connected depressive disorder, anxiety 
disorder, not otherwise specified.


Extra-schedular consideration

Further, the evidence fails to show that the Veteran 
qualifies for extra-schedular consideration for his service-
connected depressive disorder, not otherwise specified.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the schedular rating 
is adequate.  Id. at 115.  If the Veteran's disability 
picture is contemplated by the rating schedule, the Veteran's 
assigned schedular evaluation is adequate and no referral is 
required.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-116; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Thun, 22 Vet. App. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate.  The Veteran's psychiatric symptoms are not 
extraordinary for a person with a depressive disorder/anxiety 
disorder.  His symptoms are reflected in the assigned 
disability rating.  Thus, the Board finds that the schedular 
criteria are adequate for rating the Veteran's depressive and 
anxiety disorders.  As a result, the other two steps in the 
analysis of extra-schedular ratings need not be reached.  
Thun, supra, 22 Vet. App. at 115-116.  





ORDER


An initial disability rating of 50 percent, but no higher, 
for depressive disorder and anxiety disorder, not otherwise 
specified, is granted, subject to the regulations governing 
the payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


